DENY; and Opinion Filed September 16, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01145-CV
                                      No. 05-14-01176-CV

                              IN RE JEFFREY BARON, Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-11915

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill


       Relator filed two petitions for writs of mandamus requesting that the Court order the trial

court to vacate its orders denying realtor’s motions to strike the interventions of Bush Ruotolo &

Simpson, LLP, Stromberg Stock, PLLC, Gary Lyon and Mark L. Taylor. The facts and issues

are well-known to the parties so we do not recount them here. Ordinarily, to obtain mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relator has not

shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827
S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).
      Accordingly, we DENY relator’s petition for writ of mandamus.




                                                 /Michael J. O'Neill/
                                                 MICHAEL J. O'NEILL
                                                 JUSTICE




141145F.P05




                                           –2–